Citation Nr: 0004111	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain due to undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

3.  Entitlement to service connection for major depression 
with sleep disorder due to undiagnosed illness.

4.  Entitlement to service connection for nausea and stomach 
cramps due to undiagnosed illness.  

5.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.  

6.  Entitlement to service connection for muscle tension 
headaches due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1992.  
The record reflects service in the Southwest Asia theater of 
operation during the Persian Gulf War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for muscle and joint pain, major 
depression with sleep disorder and memory loss, nausea and 
stomach cramps, shortness of breath, and muscle tension 
headaches, claimed as due to an undiagnosed illness.



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has submitted competence evidence of a 
plausible claim of service connection for chronic disability 
manifested by joint and muscle pain due to undiagnosed 
illness.

3.  The veteran suffers from chronic disability manifested by 
memory loss which has not been attributed to a known 
diagnosis.

4.  The veteran's allegation that he currently suffers from 
major depression with sleep disorder that was present in 
service of is otherwise related to service, or related to an 
undiagnosed illness is not supported by competent evidence 
that would render the claim plausible.

5.  The veteran's allegation that he currently suffers from 
chronic disability manifested by nausea and stomach cramps 
that that was present in service or is otherwise related to 
service, or related to an undiagnosed illness, is not 
supported by any medical evidence that would render the claim 
plausible.

6.  The veteran's allegation that he currently suffers from 
chronic disability manifested by shortness of breath that was 
present in service of is otherwise related to service, or 
related to an undiagnosed illness is not supported by any 
medical evidence that would render the claim plausible.

7.  The veteran has submitted competence evidence of a 
plausible claim of service connection for chronic disability 
manifested by muscle tension headaches due to undiagnosed 
illness.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic disability manifested by muscle and joint pain 
resulting from an undiagnosed illness is well grounded. 38 
U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1998); VAOPGCPREC 4-99 (May 3, 1999).

2.  An undiagnosed illness, manifested by memory loss was 
incurred in active service in Southwest Asia. 38 U.S.C.A. §§ 
1117, 5107(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 
3.317 (1999).

3.  The claim of entitlement to service connection for a 
chronic disability manifested by depression with sleep 
disorder to include on a direct basis and as resulting from 
an undiagnosed illness is not well grounded. 38 U.S.C.A. § 
1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 (1998); 
VAOPGCPREC 4-99 (May 3, 1999).

4.  The claim of entitlement to service connection for a 
chronic disability manifested by nausea and stomach cramps to 
include as resulting from an undiagnosed illness is not well 
grounded. 38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 
C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).

5.  The claim of entitlement to service connection for a 
chronic disability manifested by shortness of breath to 
include as resulting from an undiagnosed illness is not well 
grounded. 38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 
C.F.R. § 3.317 (1998); VAOPGCPREC 4-99 (May 3, 1999).

6.  The claim of entitlement to service connection for a 
chronic disability manifested by muscle tension headaches as 
resulting from an undiagnosed illness is well grounded. 38 
U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1998); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that when the veteran was 
seen with complaints of nausea in February 1980, the 
assessment was upset stomach.  He was treated in May 1980 for 
viral gastroenteritis, manifested by vomiting and cramps in 
the epigastric region.  In January and February 1981 the 
veteran was seen with intermittent headaches on several 
occasions after running for physical training.  The symptoms 
resolved after approximately 30 minutes relaxation.  The 
assessment was post physical training syndrome.  The veteran 
was reassured and given aspirin to take each morning.  He was 
advised to return to clinic if his symptoms worsened.  In 
March 1981 the veteran was treated for low back pain after 
strenuous lifting.  Clinical records dated in May 1981 show 
that when he was treated for symptoms including headaches and 
breathing problems, the assessment was upper respiratory 
infection.  In March 1983 he complained of pain in the hands 
after cold exposure.  The assessment at that time was sore 
hands, no evidence of frostbite.  

The report of the VA examination conducted in September 1992 
reflects that the lungs were clear and respirations unlabored 
with no additional findings related to the conditions 
currently at issue.

On the Persian Gulf Registry examination conducted in June 
1994 the veteran complained of pain in both knees for several 
years, as well as some pain in his ankles and the left elbow 
and wrist.  For the previous year and one half he had noted 
low back pain, with occasional radiation into the left lower 
extremity.  He also noted some memory loss over the previous 
two years and reported infrequent insomnia.  The veteran felt 
moody and depressed, with appetite described as fair, and 
significant stressors in his life.  On physical examination 
the lungs were clear, and there were no masses, tenderness, 
or organomegaly noted on evaluation of the abdomen.  Straight 
leg raising test was negative bilaterally.  Deep tendon 
reflexes were 2+ and symmetrical, except that left ankle jerk 
was trace.  Complaints noted by the examiner were: 1. 
Bilateral knee pain.  X-rays were planned, as well as a 
rheumatoid arthritis test, erythrocyte sedimentation rate, 
and antinuclear antibody.  2. Memory loss, folate and B12 
levels were to be obtained.  3. Low back pain.  Lumbosacral 
spine x-rays were planned.  The conditions noted under 
definite diagnoses were unrelated to the instant claims.  

Of record are VA outpatient treatment records dated in 
September 1994 which are partially legible and reflect an 
assessment of acute depression.  

In September 1995 the veteran was seen complaining of 
shortness of breath since returning from service in the 
Persian Gulf.  On pulmonary consultations conducted in 
October 1995 clinical examination, chest x-rays, pulmonary 
function tests, and arterial blood gases were normal.  The 
assessment was dyspnea of unknown etiology--possible cardiac 
causes versus mild asthma.  On October 1995 cardiac 
consultation the veteran gave a history of episodic dyspnea 
on exertion since January 1995.  At the time of the 
evaluation the veteran reported he normally could run two 
miles, but on occasion he had to stop several times prior to 
completion of the distance.  He also believed he had 
experienced some wheezing in 1995, and noted that inhalers 
helped.  He slept on one to two pillows without paroxysmal 
nocturnal dyspnea.  On echocardiogram left ventricular 
hypertrophy, left ventricular enlargement and left atrial 
enlargement were borderline, and right ventricular 
hypertrophy also was possibly borderline.  The evidence was 
normal with regard to ejection fraction, right ventricular 
enlargement, and right atrial enlargement.  There was no 
evidence of diastolic dysfunction and mitral regurgitation 
was minimal.  The assessment was degree of hypertension and 
obesity cardiomyopathy, but not sufficient to explain 
symptoms.  It was recommended that further studies be 
conducted to rule out thromboembolic disease.  The veteran 
also underwent cardiac catheterization to determine the 
etiology of dyspnea.  The procedure showed normal coronaries, 
and left ventricular systolic pressure, estimated ejection 
fraction of 50 percent, normal diastolic pressure, normal 
oximetry, and normal left and right sided heart pressures.  

When the veteran was seen in September 1995 he also 
complained of generalized pain in the back and legs of one 
year's duration.  Later in September 1995 he specified pain 
in the knees and ankles.  Leg pain was noted again in October 
1995.  VA outpatient treatment records dated in December 
1995, which are partially legible reflect joint and muscle 
pain, etiology unknown.  

When the veteran was seen in April 1996 with complaints of 
nasal discharge and nasal passage blockage, the lungs were 
clear to percussion and auscultation, and there was no sinus 
percussion tenderness.  The assessment was allergy.   

In January 1997 the veteran complained of generalized joint 
and muscle pain since returning from Desert Storm.  He also 
reported migraine headaches of one year's duration.  Physical 
examination at that time revealed that lungs were clear to 
percussion and auscultation and respirations were unlabored.  
An undated report apparently prepared at approximately the 
same time, indicated the veteran complained of limb and joint 
pain in the legs with some relief from medication.  The 
assessment was myalgia.  

The report of a neurology consultation conducted later in 
January 1997 reflects a provisional diagnosis of migraine 
headaches.  The veteran gave a history of temporal headaches 
over the previous year, with nausea, occasional vomiting, and 
one episode of loss of consciousness following cardiac 
catheterization.  It was also noted he had left joint pain 
with elevated creatinine phosphokinase.  The lumbosacral 
spine was negative.  Examination showed no cranial nerve 
deficits and no sensory deficits except in the calves and 
legs.  There was paroxysmal weakness of both lower 
extremities, and possible mild left sided facial weakness.  
The diagnosis was headaches, rule out inflammatory myopathy.  

A report dated in February 1997 reflects a normal 
electromyogram (EMG) study, noting that the veteran's pain 
disappeared with medication.  When the veteran was seen by 
the nurse practitioner in February 1997 for a blood pressure 
check, he related that his arthritis was improved.  The 
assessments included arthritis, and headaches.  It was also 
noted that his headaches were helped by medication.  

Progress notes dated in March 1997 reflect that when the 
veteran came in for a check up on the muscle and joint pain 
which he had been experiencing since returning from Desert 
Storm, he also reported he was feeling more depressed 
recently and that his joints and muscles hurt all the time.  
The assessment included depression, and joint and muscle pain 
after tour of duty in Desert Storm.  

When he was referred for a psychological consultation in 
March 1997 the examiner noted the veteran was employed with 
the department of corrections, and he reported difficulty in 
keeping up with his work, which involved prolonged standing 
and walking long distances, due to his physical problems.  
The veteran was given medication for depression.  

On rheumatology consultation in April 1997 it was noted the 
veteran reported recurrent muscle spasms.  He stated he could 
no longer run, and although he could walk, he was barely 
making it around.  His legs tended to give out on prolonged 
standing.  He noted some improvement with Tolectin, which 
however, caused gastrointestinal upset, and muscle relaxants 
which made him sleepy.  He stated that he never had symptoms 
such as these prior to 1991.  On objective examination the 
lungs were clear to percussion and auscultation.  The veteran 
had good muscle strength in the extremities, full range of 
motion in the joints of both upper and lower extremities, 
with some mild discomfort in the joints of the hands and 
wrists.  There was also diffuse muscle tenderness throughout 
(back, chest, arms and legs).  A muscle biopsy was 
recommended to rule out polymyositis.  

When he was seen in psychology service in April 1997 the 
veteran reported decreased depression with medication.  He 
complained of memory difficulties and constant muscle pain, 
both, since returning from Desert Storm.   

A progress note dated in May 1997 reflects that when the 
veteran was seen in neuropsychological service for follow up 
regarding headaches, he complained of forgetfulness over the 
previous two years.  History of depression was noted.  The 
assessment included headaches, chronic pain (pain all over) 
with high creatinine phosphokinase (CPK), and arthritis.    

When the veteran was seen in general surgery service in May 
1997 he had diffuse muscle pain and tenderness with elevated 
creatinine phosphokinase and no obvious joint swelling.  The 
veteran underwent left thigh muscle biopsy to rule out 
polymyositis.  Both the pre operative and postoperative 
diagnoses were polymyalgia, rule out polymyositis.  No 
pathological diagnosis was made with regard to the biopsied 
tissue which reflected normal tissue morphology.  In a June 
1997 supplemental report the Armed Forces Institute of 
Pathology diagnosis was skeletal muscle, left thigh, biopsy: 
denervation atrophy.  

When the veteran was seen again in rheumatology service in 
June 1997, motor evaluation was 4+/5 in the extremities, with 
no significant atrophy noted and no sensory deficits.  A 
history of migraine was reported.  The impression was 
expressed as myalgias with elevated creatinine phosphokinase, 
muscle biopsy reflecting denervation.  The etiology was noted 
to be questionable.  On examination motor strength was good 
with no atrophy noted.  It was noted that the veteran had a 
follow up consultation planned with the neurology service.  
It was considered that a repeat electromyogram (EMG)/nerve 
conduction study might be needed.  

Additional progress notes dated in June 1997 reflect that the 
veteran was seen with anger management problems.  He 
expressed anxiety about being exposed to unknown substances 
in Southwest Asia and fear about the future.  The veteran was 
advised to attend a group for Persian Gulf veterans.  

When the veteran was seen for follow up on headaches, in July 
1997, he reported five episodes of headaches over the past 
month, which were relieved with medication.  He continued to 
complain of muscle and joint aching since the Persian Gulf 
War.  The examiner noted there was no evidence of muscle 
weakness or atrophy and no sensory change at that time.  

VA outpatient treatment records dated in August 1997 reflect 
that the veteran was seen for blood pressure check.  At that 
time he reported a bad cold.  On physical examination the 
lungs exhibited a few rhonchi, respirations were unlabored, 
and sinuses were tender to the touch.  The veteran had yellow 
tinged secretions when blowing the nose, and his throat was 
slightly hyperemic without adenopathy.  The assessment was 
sinusitis/bronchitis.  

When he was seen still later in August 1997 the veteran 
complained of muscle pain, particularly back pain.  He had 
full range of motion of the back with no focal tenderness, 
but subjective tenderness was noted on pressing of the hands.  
Muscle strength in the upper and lower extremities was 5/5.  
The assessment was denervation atrophy by biopsy.  Additional 
tests were planned, including x-rays and magnetic resonance 
imaging spectroscopy (MRI) of the lower spine.   

Also in August 1997 the veteran underwent a VA examination 
for mental disorders.  The veteran gave a history of 6 months 
service in Southwest Asia, with no combat experience.  He 
recalled that the chemical alarms sounded on one occasion, 
but he was told that there were no chemicals present.  The 
veteran believed that something he was exposed to in the 
Persian Gulf was the cause of his symptoms.  He continued to 
be employed by the department of corrections at the time of 
examination.  The veteran complained of subjective difficulty 
with concentration and memory.  He also noted muscle pain, 
nausea, vomiting and headaches.  Reportedly the muscle pain 
was so severe as to prevent him from working at times.  He 
reported feeling depressed secondary to his physical 
problems, and was worried that there was something severely 
wrong with him.  He further reported poor sleep and low 
energy secondary to pain.  He also endorsed decreased 
motivation, feelings of hopelessness, guilt, worthlessness 
and helplessness.  He was no longer able to run, which he had 
previously enjoyed, due to back pain.  On objective 
examination the examiner noted slight psychomotor 
retardation.  The veteran admitted to thoughts of hurting the 
current boy friend of his former wife.  He described his mood 
as "real low."  His affect was sad.  Abstract thinking was 
impaired, and insight and judgment were assessed as fair.  
The examiner commented that the veteran's symptoms, to 
include nausea, vomiting, headache, and muscle pain have 
contributed to his present depression.  It was considered 
that his depression was mildly affecting his occupational 
functioning.  The diagnosis was Axis I: major depression, 
mild.  Axis II deferred.  Axis III: hypertension, muscle pain 
and headaches.  

The report of a neurological examination also conducted in 
August 1997 reflects that the veteran presented with a 
history of headaches, beginning two years earlier.  The 
episodes were associated with pain in the occipital area 
radiating into the veteran's neck.  Nausea had been 
associated on one occasion.  The headaches occurred daily, 
lasting up to a number of hours, and tended to resolved with 
medication.  The episodes required the veteran to stop for a 
few minutes rest and to take his medication before resuming 
his activity.  The veteran also complained of sleep 
disorders, described as inability to fall asleep due to 
muscle pain.  He also noted that since leaving the Persian 
Gulf he had difficulty remembering familiar items such as his 
phone number, although not everything was lost.  On objective 
examination speech was fluent and abstracts appropriate.  
Memory was 3/3 immediately and 2/3 after 5 minutes.  Motor 
strength was 5/5 in the upper and lower extremities.  
Examination of the cervical spine produced diffuse myalgias.  
The assessment was 1.  Muscle tension headaches.  2.  Sleep 
disorder secondary to pain.  3. Memory disorder, suggest the 
veteran receive neuropsychiatric testing in this regard.  In 
an addendum to the report the examiner commented that the 
denervation atrophy reflected in the veteran's pathology 
report most probably correlated with myopathy.  He noted that 
the evaluation suggested the veteran's joint pains and muscle 
pains are secondary to a possible polymyositis or myopathy, 
which was a definitive diagnosis at the time of examination.  
An EMG, nerve conduction study was to be performed and if the 
results were consistent with myopathic changes, the veteran 
would be diagnosed with myopathy.  

Another VA examination, entitled examination for stomach 
disorders was conducted in August 1997.  The history of 
present illness noted inter alia, nausea with stomach cramps.  
Physical examination revealed the abdomen was soft and 
nontender with no hepatosplenomegaly.  Bowel sounds were 
normal.  The assessment was: 1. Multiple joint pains, with no 
definite diagnosis, most likely etiology nerve conduction 
disorder, EMG pending; 2. Headaches, see neurological 
examination; 3. Stomach cramps, the veteran states this 
really does not bother him unless he has taken too many of 
the nonsteroidals; 4. Breathing problems, normal pulmonary 
function tests with no evidence of breathing disorder.  

Progress notes dated in September 1997 reflect that when the 
veteran was seen in neurological service, he reported that 
his headaches were somewhat better, with none noted during 
the current week.  Forgetfulness remained with no significant 
change, and muscle pain remained the same with the cause 
still uncertain.  The diagnoses included migraine, and 
myalgia of uncertain etiology.  

A rheumatology note dated in September 1997 reflects an 
assessment of myalgia of undetermined etiology, has not 
cleared as yet.  Symptoms were somewhat improved with pain 
medication.  It was considered that muscle biopsy showing 
denervation atrophy ( without evidence of myositis) and 
elevated CPK do not correlate.  Symptomatic treatment was to 
be continued with a planned referral to neurological service 
for further suggestions.  

When the veteran was seen in psychology service in September 
1997 he complained of increased difficulty with forgetting 
things such as names and his own address and zip code.  He 
also noted that pain was affecting his attendance and 
performance at work.  Current test results showed moderate 
impairment in short term memory and verbal abstraction, and 
slight impairment in verbal attention.  On follow-up testing 
in October 1997 the veteran exhibited severe memory and 
learning impairment.  A test for malingering was also 
administered and verified that the veteran was putting forth 
his best effort.  The impression was dementia, of unknown 
etiology.  

When the veteran was seen for a blood pressure check in 
November 1997 the assessment included arthritis.  When he was 
seen on the same day for evaluation for hyperlipidemia, the 
veteran noted symptoms related to myalgia and breathing 
problems over the previous two years.  He reported no chest 
pain, but some shortness of breath.   

A progress note dated in December 1997 reflects that the 
veteran continued to have headaches and muscle pain.  
Headaches occurred twice a week without visual disturbance 
and nausea.  On examination there was no significant focal 
neurological deficit.  On blood pressure evaluation the same 
day he complained of extreme joint pain and muscle aches 
since Desert Storm.  It was recorded that he continued to 
have myalgia and arthritic problems since the Persian Gulf 
War.  The assessment included joint pain.    

The statement of the case issued in December 1997 reflects 
that the veteran failed to report for an EMG scheduled at a 
VAMC in October 1997.  In his substantive appeal received in 
January 1998 the veteran asserted that he was not notified of 
the scheduled test, but was willing to report for an EMG in 
the future as needed. 

VA outpatient treatment records dated in February 1998 
reflect subjective complaints of aching all over.  The 
veteran further stated that rheumatology clinic was not 
helping him.  He complained of feeling depressed and felt he 
was too young to feel this bad.  His lungs were clear to 
auscultation.  The assessment was expressed as follows: 
arthralgia, myalgia ?, exposed to (etiology unknown) while 
TOD Desert Storm.  

March 1998 progress notes show the veteran reported 
improvement with anti-depressant medication.  His lungs were 
clear to auscultation and respiration was unlabored.  The 
abdomen was soft and nontender.  The veteran noted continued 
joint and muscle aches since Desert Storm which he had not 
experienced prior to that time.  The assessment included 
depression, arthritis (joint pain), and myalgia.  

When the veteran testified as his April 1998 personal hearing 
at the RO he related that on one occasion while serving in 
the Persian Gulf he was exposed to enemy armor which was in 
flames, with much smoke and fumes in the air.  He did not use 
a gas mask.  At the time of the hearing the veteran reported 
that he could not run, and was able to walk only so far, 
preventing him from doing outdoor chores.  He also noted 
feeling depressed, wanting to stay home in bed.  His muscle 
pain and memory problems reportedly dated back to the time 
when he returned from the Persian Gulf.  The veteran was 
currently employed and felt that his disabilities hampered 
his work.


Legal Analysis

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this subchapter 
to any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that (1) became 
manifest during service on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b) .

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. 

38 U.S.C.A. § 1117 (West Supp. 1999).

Under the provisions of 38 C.F.R. § 3.317, VA shall pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms including, but not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Also for purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations. 38 C.F.R. § 3.317(d).

Initially, however, as with all claims for compensation, it 
must be determined whether the veteran has submitted a well- 
grounded claim for service connection.  A well-grounded claim 
for compensation under 38 U.S.C.A. § 1117(a), and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of an 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. See 
VAOPGCPREC 4-99, at 9-10 (May 1999).

The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  With respect to 
the second, and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness cannot 
be attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  The second 
and third elements may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to nonmedical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation. Id, at 10.

Muscle and Joint Pain

In this case there is clear evidence that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf war.  This evidence includes his DD Form 214 
reflecting award of the Kuwait Liberation Medal.  

The record also reflects that the veteran has presented some 
evidence of the signs and symptoms of an undiagnosed illness 
manifested by diffuse joint and muscle pain, and objective 
indications of a chronic disability of a compensable degree.  
The veteran has consistently reported complaints of joint 
pain since his June 1994 Persian Gulf examination and has 
noted generalized muscle pain since 1995.  Since that time 
the veteran has consistently sought treatment for his 
symptoms, which he dates to the time of his return from the 
Persian Gulf.  From March 1997 through March 1998 he reported 
that his joint and muscle symptoms interfered with his 
ability to work, both in attendance and in performance, and 
prevented him from continuing recreational activities, as 
well as outdoor chores.  The first three (3) requirements for 
a well-grounded claim based on undiagnosed illness have 
therefore been satisfied.  

Regarding the requirement of evidence of a nexus between the 
chronic disability and the undiagnosed illness, VA medical 
examiners have on multiple occasions noted the assessment of 
joint and muscle pain of unknown etiology, to include 
denervation of unknown etiology.  Such evidence that an 
examining or treating physician failed to attribute the 
claimant's disability to any known diagnosis may be 
considered probative of whether the illness is capable of 
diagnosis, even though the physician may not have expressly 
indicated that the illness is incapable of diagnosis. Id., at 
9.  Accordingly, the record reflects plausible evidence of a 
claim for service connection for joint and muscle pain due to 
undiagnosed illness.  Further consideration of the well-
grounded claim is deferred pending development described in 
the remand portion of this decision.  

With respect to service connection for joint and muscle pain 
on a direct basis, it is noted that although service medical 
records reflect one episode each of low back pain and pain in 
the hands, the record presents no evidence, or even a claim 
of a nexus between symptoms noted in service and the post 
service joint and muscle pain.  Accordingly, a plausible 
claim for direct service connection has not been presented.  


Memory Loss

With regard to memory loss the veteran has reported 
difficulties over a period of years from the time of his 
Persian Gulf Registry examination in 1994.  A memory disorder 
was diagnosed in August 1997 and confirmed by objective 
examinations conducted in September 1997, and in October 
1997, when impairment was found to be severe and malingering 
was ruled out.  Although the condition was not attributed to 
depression, the examiner noted dementia of unknown etiology.  
In view of the foregoing, it is determined that the veteran 
has presented evidence of all elements of a plausible claim 
for service connection for memory loss due to undiagnosed 
illness, and when reasonable doubt is resolved in his favor, 
the evidence reflects objective indications of chronic memory 
loss disability of a compensable degree with medical evidence 
of a nexus to undiagnosed illness.  Accordingly, service 
connection is warranted for memory loss due to undiagnosed 
illness.  


Major Depression with sleep Disorder

On consideration of the claim for major depression with sleep 
disorder, the record reflects that the veteran initially 
reported infrequent insomnia in June 1994.   A sleep disorder 
due to pain was subsequently assessed in August 1997.  Acute 
depression was first noted in September 1994.  Assessment and 
treatment of depression was again reflected in March and 
April 1997 medical records, with a history of depression 
noted in May 1997.  The veteran reported feeling depressed 
due to pain, in August 1997.  Major depression, which was 
considered to be mildly impairing the veteran's occupational 
functioning was diagnosed at that time. Complaints and 
treatment of depression, sometimes associated with pain, are 
also reflected in the record from February 1998 to April 
1998.  

On review of the evidence pertaining to sleep disorder, it is 
determined that in the absence of a showing of objective 
indications over a 6 month period, the record does not 
reflect competent evidence of a chronic disability to a 
compensable degree.  In fact, the veteran has not submitted 
any evidence showing that the sleep disorder is disabling or 
related to undiagnosed illness. 

Similarly there is no medical evidence or opinion that sleep 
disorder due to pain, which was diagnosed several years after 
active service, is directly related to injury or disease 
noted in service, to include alleged exposure to unknown 
substances.  Although evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well-grounded, the exception to this 
principle is where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 
5 Vet.App. 19, 21 (1993).  The veteran, who is not a medical 
professional is not qualified to provide a medical opinion 
relating his sleep disorder to service or to an undiagnosed 
illness.  See, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Accordingly, the claim for 
service connection for a sleep disorder is not supported by 
competent evidence to render the claim well grounded on 
either a direct basis or as resulting from undiagnosed 
illness.  

Although the record does reflect a chronic disability 
currently diagnosed as major depression, there is no evidence 
that such disorder was present during active service or 
otherwise related directly to injury or disease noted in 
service.  Nor is there any medical evidence of an etiological 
relationship to an undiagnosed illness.  As previously noted 
the veteran's lay assertions do not constitute competent 
evidence of a medical nexus.  Accordingly, with regard to 
major depression, the veteran has not presented a plausible 
claim for direct service connection or for service connection 
due to undiagnosed illness. 

In view of the assessment of sleep disorder due to pain, and 
the August 1997 psychiatric examiner's statement that muscle 
pain had contributed to the veteran's depression, 
consideration of secondary service connection for depression 
and sleep disorder as proximal to disability manifested by 
joint and muscle pain is deferred pending adjudication of the 
inextricably intertwined issue.  


Nausea and Stomach cramps

On consideration of the veteran's claim for disability 
manifested by nausea and stomach cramps, it is noted that 
service medical records reflect an acute episode of nausea 
assessed as upset stomach in February 1980.  Nausea and 
vomiting in May 1980 were diagnosed as viral gastroenteritis.  
Post service evidence shows that nausea and vomiting reported 
in January 1997 and August 1997 were associated with 
headaches.  On August 1997 VA examination for stomach 
disorders the veteran noted nausea and stomach cramps which 
he reported were not really a problem except when he took too 
much of his nonsteroidals.  Inasmuch as the record does not 
reflect evidence of signs or symptoms of a chronic disability 
manifested by nausea and vomiting, the veteran has not 
presented a plausible claim for service connection on either 
a direct basis or as due to undiagnosed illness.


Shortness of Breath

With respect to the claim for disability manifested by 
shortness of breath, it is noted that although the veteran 
was treated for breathing problems in service, the symptoms 
were assigned a diagnosis of upper respiratory infection.  In 
September 1995 the veteran reported shortness of breath since 
returning from the Persian Gulf.  During September and 
October 1995 evaluation for dyspnea revealed normal clinical 
examination, chest x-ray, pulmonary function tests, and 
arterial blood gases.  Cardiac evaluation also produced no 
explanation for the symptoms.  The medical findings of record 
reflect that the veteran's lungs were clear to percussion and 
auscultation and respirations were unlabored on multiple 
examinations from April 1996 to March 1998, although a few 
rhonchi were noted in the lungs in August 1997 which were 
diagnosed as sinusitis/bronchitis, and the veteran mentioned 
some shortness of breath in September 1997.  The pertinent 
evidence noted above does not reflect objective evidence of a 
chronic disability manifested by shortness of breath over a 6 
month period.  Nor is there any competent evidence that the 
complaints recorded in September and October 1995, or 
shortness of breath noted in 1997 were etiologically related 
to any disease or injury noted in service or to undiagnosed 
illness.  Accordingly, the veteran has not presented the 
elements of a well-grounded claim for service connection for 
shortness of breath either on a direct basis or as due to 
undiagnosed illness.  


Headaches

The record shows that the veteran has consistently complained 
of headaches and sought and received treatment for his 
symptoms since January 1997, when he first reported headaches 
of one year's duration, which he described as "migraine".  
He has reported that daily headaches require him to stop for 
a few minutes rest and to take his medication before resuming 
activity.  On multiple occasions the VA medical examiners 
have noted an assessment of headaches, noted once as 
migraine, and described as muscle tension headaches on full 
neurological examination in August 1997.  The record reflects 
no evidence linking the post service headaches to symptoms 
assessed as upper respiratory infection or post physical 
training syndrome in service medical records, as would be 
required for a plausible claim of service connection on a 
direct basis.  However, the evidence noted above reflects 
signs and symptoms and objective indications of chronic 
disability manifested by headaches, over a 6 month period.  
Moreover the symptoms have not been clearly attributed to a 
diagnosed disease.  Accordingly, the veteran has presented 
evidence of a plausible claim for service connection for 
chronic disability manifested by headaches due to undiagnosed 
illness.  Further consideration of the merits of the claim is 
deferred pending development described in the remand portion 
of this decision. 


ORDER

Service connection is granted for memory loss due to 
undiagnosed illness.

The appeal is granted to the extent that the claim for 
service connection for joint and muscle pain due to 
undiagnosed illness is found to be well-grounded.

The appeal is granted to the extent that the claim for 
service connection for headaches due to undiagnosed illness 
is found to be well-grounded.

The claim for service connection for depression with sleep 
disorder, on a direct basis and as due to undiagnosed 
illness, is denied as not well-grounded.

The claim for service connection for disability manifested by 
nausea and stomach cramps on a direct basis and as due to 
undiagnosed illness is denied as not well-grounded.

The claim for service connection for disability manifested by 
shortness of breath, on a direct basis and as due to 
undiagnosed illness, is denied as not well-grounded.


REMAND

With regard to the claim of service connection for joint and 
muscle pain due to undiagnosed illness, the record reflects 
that VA examiners have recommended an additional EMG/nerve 
conduction study be conducted to clarify the nature and 
etiology of the veteran's symptoms.  Although the December 
1997 statement of the case reflects that such a study was 
scheduled in October 1997, the claims folder contains no 
documentation that the veteran was notified of the scheduled 
test and he has denied that such notice was ever received.  
The veteran has also asserted his willingness to undergo the 
test.  Accordingly, the veteran should be provided an 
additional opportunity to report for an EMG/nerve conducted 
study.  It is further noted that on several occasions VA 
outpatient treatment records reflect that the term arthritis, 
which was expressed on one occasion as "arthritis (joint 
pain)" was used in relation to the veteran's joint 
complaints.  However, this term has not been assigned on 
orthopedic evaluation or related to supporting x-rays 
findings.  Accordingly, further clarification is warranted in 
this regard.  

In addition, further evidentiary development is warranted 
with regard to the well-grounded claim for service connection 
for headaches due to undiagnosed illness.  In particular 
clarification is required regarding the nature, frequency and 
severity of headaches.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The veteran should also be scheduled 
for special VA neurological and 
orthopedic examinations to assess the 
nature and extent of headaches, and 
symptoms referable to the joints and 
muscles.  A copy of the examination 
notice which is provided to the veteran 
should be associated with the claims 
folder.  The examiner(s) should 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
special studies and tests, to include an 
EMG/nerve conduction study, should be 
conducted.  All pertinent diagnoses and 
supporting medical findings should be 
clearly set forth in the examination 
report.  The examiner should elicit 
evidence regarding the frequency and 
intensity of headaches, and indicate 
whether those symptoms are attributed to 
a diagnosed disorder.  Any symptoms and 
signs referable to the joints and/or 
muscles which are not attributed to a 
diagnosed disorder should be clearly 
described.   

3.  Following completion of all above 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations, to 
include, if appropriate, the issues of 
secondary service connection for 
depression and sleep disorder as proximal 
to disability manifested by joint and 
muscle pain.  If any action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
including citation of all applicable law 
and regulations, to include any schedular 
rating criteria pertinent to the claims, 
and discussion of their application to 
the evidence in this case.  The 
appropriate time should be provided for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

